Citation Nr: 0907029	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-31 645)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for periodontitis, 
claimed as gum disease, for compensation purposes.

2.  Entitlement to service connection for disabilities of the 
teeth/gums for treatment purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1975 
and from October 2004 to March 2006, as well lengthy reserve 
component service of unverified types.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from an April 2006 rating decision of the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2007, the Board Remanded this 
issue.  The claim returns from Remand.  

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in September 2007.

The claim of entitlement to service connection for treatment 
of the teeth, and the claims for service connection for 
periodontitis, claimed as gum disease, and for treatment of 
the teeth, for purposes of eligibility to dental treatment, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Periodontal disease is defined by statute as a disorder for 
which service connection may be established only for purposes 
of eligibility to dental treatment, but not for purposes of 
payment of compensation.  


CONCLUSION OF LAW

Service connection for purposes of payment of disability 
compensation for periodontitis is precluded by law.  38 
U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.310, 3.381, 17.161, 4.150 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  However, the statutes governing 
compensation benefits for veterans provide that periodontal 
disease may be considered service-connected solely for the 
purpose of determining entitlement to VA dental examination 
or outpatient dental treatment.  38 U.S.C.A. § 1712; 38 
C.F.R. § 3.381 (treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
defined as non-disabling conditions).  

The law precludes service connection for periodontal disease 
for compensation purposes, and the Board is not authorized to 
grant the benefit.  Where a benefit is precluded, the claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  
.
Duties to a claimant specified in the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, are not applicable when the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  In this case, the outcome of the veteran's claim 
for service connection for compensation purposes is 
determined by the governing statute and regulations.  No 
additional development or notice would assist the veteran to 
substantiate this claim.  Therefore, discussion of 
application of the VCAA to the claim is not required.  


ORDER

The claim of entitlement to service connection for 
periodontitis for compensantion purposes is dismissed as a 
matter of law without prejudice.




REMAND

After the veteran was informed, in the statement of the case 
(SOC), that periodontal disease, in and of itself, was not a 
disorder for which service connection could be granted for 
purposes of compensantion, the veteran described contentions 
regarding the teeth as well as periodontitis, claimed as gum 
disease.  The Board directed, in its November 2007 Remand, 
that the claim be recharacterized as encompassing a claim for 
treatment of gum disease and teeth, and directed that the 
veteran be provided notice consistent with VA's duties to the 
claimant.  However, the RO, in the April 2008 supplemental 
statement of the case (SSOC) declined to provide notice about 
the claim for service connection for treatment purposes, in 
conjunction with this appeal.  Rather, the RO indicated that 
such notice would be separately furnished.  Such notice must 
be accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran has continued his appeal for service connection 
for treatment of the teeth following the RO's determination 
that the claim would not be addressed, including through 
communications to a United States Senator.  The Board finds 
that the veteran has perfected his substantive appeal of that 
claim, even though VA's duties to provide notice and 
assistance have not yet been met.  Therefore, if the claim is 
not granted, the perfected appeal should be returned to the 
Board if the veteran desires to continue his appeal.  

The Board also notes that the regulations governing service 
connection for disease of the gums and teeth are quite 
complex.  In particular, different regulations are applicable 
to claim for service connection for a dental disorder for 
compensation purposes than are applicable to a claim for 
service connection for a dental disorder for purposes of 
eligibility for outpatient dental treatment.  Under 
applicable criteria, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease may be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a).  Loss of teeth, except where due to the loss of 
substance of the body of the maxilla or mandible and where 
the lost masticator surface cannot be restored by suitable 
prosthesis, or loss of bone due to periodontal disease are 
not disabilities for which a compensable evaluation may be 
granted.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

As the veteran does not have a representative, it is unlikely 
that he understands from the communications provided to him 
that a claim for service connection for compensation purposes 
and a claim for service connection for purposes of 
establishing eligibility for VA outpatient dental treatment 
are different claims, one of which will be adjudicated at the 
RO, with the dental treatment eligibility being adjudicated 
by the Chief, Dental Service, VA Medical; Center (VAMC).  The 
veteran's testimony at his September 2007 videoconference 
Board hearing expressed a desire for eligibility for 
treatment for dental purposes, and the RO apparently 
acknowledged this claim in its April 2008 Supplemental 
Statement of the Case, but declined to address it.  A 
statement of the case must be issued by the appropriate 
entity.  Manlincon v. West, 12 Vet. App. 238 (1999).

The U.S. Court of Appeals for Veterans Claims has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The 
Board notes that the veteran has stated that he was provided 
a fee-basis dental examination following service discharge, 
but there is no clinical record of fee-basis or other post-
service VA dental examination or treatment, other than the VA 
examination of record in April 2006 related to the claim on 
appeal.  Thus, the Board is unable to find any evidence of 
record which establishes that there is no additional benefit 
the veteran could be awarded if this claim were developed.  
See 38 U.S.C.A. § 1712(a)(2) (providing that a veteran who is 
to be released from service shall be given a written 
explanation of the eligibility requirements for VA outpatient 
dental treatment).  This claim should be addressed, including 
any necessary referral to and adjudication by a VA Medical 
Center.  

The regulations provide that, in determining service 
connection for purposes of eligibility for dental treatment, 
the condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including the filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  Teeth noted as normal at entry will be 
service-connected if they were filled or extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(c).  

The veteran testified that he underwent dental examination 
prior to deployment to Iraq.  Physical examination reports 
and service treatment records pertaining to the veteran's 
second period of active service are of record, but there is 
no report of dental examination or dental treatment during 
the veteran's second period of active duty.  There are 
notations in December 2004 and March 2006 record that the 
veteran's dental status was classified as a "2" on a 1 to 5 
ranking scale, but there is no dental record which explains 
those determinations.  The veteran reported in December 2005 
separation examination history that he had undergone root 
canal treatment.  The veteran reports that he was examined 
and treated at the Little Rock Air Force Base in October 
2005.  An April 2006 VA examination report states that the 
veteran had undergone periodontal treatment on tooth #7 and 
tooth #30 in service.  The veteran has stated that he was 
provided a fee-basis dental examination following service 
discharge, but there is no clinical record of dental 
examination or treatment until the VA examination of record 
in April 2006.  Further attempts to locate relevant dental 
records is required.

Accordingly, the case is REMANDED for the following action:

1.  In this regard, the claimant should be 
provided with notice of the statutes and 
regulations governing service connection 
for dental treatment of the teeth, to 
include regulations governing 
determinations of dental trauma.  The 
veteran should be provided information 
consistent with VA's duties to notify and 
assist him.  

2.  The RO should again request the 
veteran's service dental records, and 
should request search for service 
personnel records in addition.  The search 
request, to include the veteran's complete 
active service treatment records, 
especially dental records, and complete 
reserve component service treatment 
records, especially dental records, should 
be directed to the National Personnel 
Records Center (NPRC), the Army Reserve 
Personnel Center (ARPERCEN), the Adjutant 
General for the state where the veteran's 
reserve unit was located prior to his 
deployment to Iraq, and the state where 
the veteran's reserve unit was located 
after his return from Iraq, if he 
transferred to a different state/unit 
after his active duty.  A specific search 
for records for the veteran should be 
directed to the Little Rock, Arkansas, Air 
Force Base.  

The search request should also be directed 
to any other source referenced by these 
entities if complete dental records have 
not been located.  

3.  The claimant should be afforded the 
opportunity to provide the names and 
address of any non-VA dental care he 
received prior to or following his period 
of active service from October 2004 to 
March 2006.  The claimant should identify 
any other clinical records which may be 
relevant but which have not yet been 
associated with the claims file.  

4.  The veteran's current VA dental 
treatment records, if any, should be 
obtained.

5.  After the above development is 
complete, the Chief, Dental Service of the 
VAMC should review the available dental 
records.  If further VA dental examination 
is required for any factual determination, 
such as a determination as to whether 
dental treatment was rendered for any 
specific tooth after more than 180 days of 
active service, such dental examination 
should be completed.

6.  Referral to a VA Medical Center for 
adjudication of the claim of dental 
eligibility must be completed.  A copy of 
this Remand should be provided to the 
VAMC.  

7.  Then, the claims file should be 
reviewed.  When no further development is 
required, the Chief, Dental Service of the 
VAMC should adjudicate the claim for 
service connection for disabilities of the 
teeth/gums for treatment purposes.  If the 
benefit requested on appeal is not granted 
to the claimant's satisfaction, the 
claimant (and his representative, if he 
obtains one) should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  
The claimant should be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


